Citation Nr: 1715749	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for service-connected hypertension, currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for a left shoulder condition, to include as secondary to service-connected right shoulder condition.

3.  Entitlement to an initial evaluation in excess of 20 percent for service-connected dislocation of right shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1984 to March 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims for increased ratings and service connection. 

The Veteran appealed, and in January 2016, the Board denied the claim for service connection, denied the claim for an increased rating for hypertension, and granted the claim for an increased rating for status-post right shoulder dislocation and surgery, to the extent that it granted a separate, 10 percent rating for "occasional dislocation of service-connected right shoulder condition."  

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In February 2017, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's January 2016 decision with regard to the denials of the claims for service connection, for an increased rating for hypertension, and to the extent that it assigned no more than a 10 percent evaluation for occasional dislocation of the right shoulder.   

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to service connection for a left shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is manifested by diastolic pressure predominantly less than 110, systolic pressure predominantly less than 200, and continuous medication for control.

2.  In June 1993, the RO granted service connection for postoperative status, dislocation, right shoulder, with residual limitation of motion, evaluated as 10 percent disabling.  

3.  In September 2010, the RO denied a claim for an increased rating for service connection for postoperative status, dislocation, right shoulder, with residual limitation of motion; the Veteran appealed.

4.  In January 2016, the Board determined that a separate 10 percent rating is warranted for infrequent episode of dislocation (subluxation) of the right shoulder.  

5.  In January 2016, the Appeals Management Center implemented the Board's decision, however, the AMC assigned an initial 20 percent evaluation for under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5202, with an effective date of April 16, 2010. 

6.  The Veteran's service-connected right shoulder dislocation is not shown to have been productive of a malunion of the humerus with marked deformity, or recurrent dislocation at the scapulohumeral joint with frequent episodes and guarding of all arm movements. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code (DC) 7101 (2016).



2.  The criteria for an initial evaluation in excess of 20 percent for service-connected right shoulder dislocation have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating/Initial Evaluation

The Veteran asserts that he is entitled to an increased rating for his service-connected hypertension, currently evaluated as 10 percent disabling, and an initial evaluation in excess of 20 percent for service-connected dislocation of right shoulder.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § Part 4 (2016).  

Hypertension

In a final decision, dated in January 1993, the RO granted service connection for hypertension, evaluated as 10 percent disabling.  38 U.S.C.A. § 7105(c)(West 2015).  

In April 2010, the Veteran filed a claim for an increased rating.  In September 2010, the RO denied the claim.  The Veteran has appealed.  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Under Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

A 20 percent rating is assigned for diastolic pressure which is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Id.

A VA examination report, dated in June 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran was noted to report that he does not check his blood pressure at home, but that he occasionally went to Baldwin Hospital where his wife works, and that on stressful days his blood pressure would be in the range of 140 - 160 (systolic) and 190 - 110 (diastolic).  He was noted not to be on medication for hypertension, and to not have any current symptoms.  On examination, his blood pressure was 135/90, 135/88, and 137/97.  

A VA hypertension disability benefits questionnaire (DBQ), dated in April 2014, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran was noted to report that he has had borderline hypertension for several years, that he was initially told about this condition in 1992, and that he had been taking Lisinopril in the last two years.  He stated that he does not check his blood pressure at home, and that his previous blood pressure readings were usually in the 130s/80s.  He complained of occasional headache and neck pain that he believed was associated with his blood pressure.  He stated that his symptoms are relieved by Ibuprofen or laying down to sleep.  He was noted to be taking Lisinopril.  The examiner indicated that the Veteran does not have a history of diastolic blood pressure elevation to predominantly 100 or more.  On examination, his blood pressure was 156/108, 160/108, and 162/106.  The average blood pressure was stated to be 159/107.  The diagnosis was hypertension.

A VA hypertension DBQ, dated in July 2014, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran was noted to be taking Lisinopril.  He complained that his diastolic reading has remained elevated despite treatment, and that his blood pressure was poorly controlled.  On examination, his blood pressure was 170/109, 143/113, and 158/111.  The average was noted to be 157/111.  The diagnosis was hypertension.

A VA hypertension DBQ, dated in January 2015, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran was noted to be taking Lisinopril.  He complained that he had headaches, and some fuzzy vision, when his blood pressure was elevated.  He stated that he does not check his blood pressure at home.  On examination, his blood pressure was 147/80, 143/86, and 152/86.  The diagnosis was hypertension.

Treatment records from the Baldwin Area Medical Center, dated between 2009 and 2011, show that the Veteran's blood pressure ranged between 130 - 156 (systolic) and 88 - 101 (diastolic).   This evidence shows that during a stress (treadmill) test in January 2011, the Veteran's blood pressure reached 200/100 at its height of exercise, but that it fell to 128/80 after about 12 minutes.

The Board finds that the claim must be denied.  The Veteran is shown to be taking medication for control of his symptoms.  However, the blood pressure readings do not show diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Thus, neither the Veteran's diastolic pressure readings, or systolic pressure readings, predominantly meet the scheduler criteria for a rating in excess of 10 percent under DC 7101.  As noted in the Board's January 2016 decision, the Board has considered that the Veteran's July 2014 VA DBQ shows that there were two blood pressure readings with diastolic levels over 110.  However, the other medical evidence of record, to include VA examination reports dated in April 2014 and January 2015 (both within six months of this examination) does not warrant the conclusion that his diastolic readings are "predominantly" over 110, as required for the next higher (20 percent) rating.  DC 7101.  In this regard, the April 2014 VA examination report shows that the examiner indicated that the Veteran does not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The Board therefore finds that the July 2014 VA examination blood pressure readings, when read in context with the totality of the evidence, to include the blood pressure readings in three other VA examination reports, are insufficient to show that his diastolic blood pressure is "predominantly" 110 or greater.  See 38 C.F.R. § 4.104, DC 7101.  For these same reasons, and in addition to the fact that this reading was conducted in association with a stress (treadmill) test (and therefore an anomaly exhibited under unusual conditions, with his blood pressure falling to 128/80 after about 12 minutes), the January 2011 blood pressure reading of 200/100 is insufficiently probative to warrant a grant of the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The Board notes that because of the nature of the claimed condition, hypertension, which is rated based on blood pressure readings, evidence regarding such objective criteria is voluminous, as many medical reports, regardless of the reason for the treatment, contain blood pressure readings.  As such, while the Board has an obligation to provide sufficient reasons and bases in support of its decision, there is no need to discuss all of the evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The Board has therefore focused only on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Dislocation, Right Shoulder

As an initial matter, the Board notes that in its January 2016 decision, the Board determined that a rating in excess of 10 percent for service-connected postoperative status, dislocation, right shoulder, with residual limitation of motion was not warranted under Diagnostic Codes 5203.  However, the Board further determined that a separate 10 percent rating was warranted for infrequent episode of dislocation (subluxation) of the right shoulder under Diagnostic Code (DC) 5202.  

In January 2016, the Appeals Management Center (AMC) implemented the Board's decision.  The AMC noted that the Board had assigned a 10 percent rating for right shoulder dislocation under DC 5202, but that the minimum rating assignable under that diagnostic code is 20 percent.  The AMC therefore assigned a 20 percent evaluation for right shoulder dislocation, with an effective date of April 16, 2010. 

In the Joint Motion, it was agreed that the Board's conclusion, that the Veteran's right shoulder dislocation was productive of infrequent episodes of dislocation, was inconsistent with its assignment of a 10 percent rating under DC 5202.  The Joint Motion did not indicate an awareness that the AMC had, in fact, assigned a 20 percent rating for the Veteran's right shoulder dislocation.  The discussion in the Joint Motion is limited to whether or not an initial 20 percent evaluation should have been assigned.  

Under the circumstances, the Board's analysis of this disability is confined to DC 5202, and the Board will analyze the claim as one for an initial evaluation in excess of 20 percent.  

Under 38 C.F.R. § 4.71a, DC 5202, for impairment of the humerus in the minor arm, a 20 percent rating is granted when there is malunion, with moderate or marked deformity of the minor arm, or where there are recurrent dislocations of the minor arm at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at shoulder level, or frequent episodes and guarding of all arm movements for the minor arm. 

Humerus, other impairment of, Malunion of, with marked deformity, or, Recurrent dislocation of, at the scapulohumeral joint, With frequent episodes and guarding of all arm movements, warrants a 30 percent rating.  Id.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

A VA examination report, dated in June 2010, shows that the Veteran's history was noted "no recurrent dislocations or instability."  On examination, there was no instability, abnormal movement, guarding of movement, deformity, or malalignment for the right shoulder.  An X-ray report for the right shoulder contains an impression of postsurgical changes with slight degenerative change, negative for fracture.  The diagnoses noted degenerative joint disease of the right shoulder, status-post reconstruction surgery, with slight limitation of motion and recurrent dislocation. 

A VA examination report, dated in April 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported a history of dislocating his right shoulder in 1987 while playing softball, after which he had his shoulder "put back in place in the hospital," followed by rehabilitation for a few months, with mild irritation of the shoulder since that time.  After service, he dislocated his right shoulder in 1992 while playing intramural volleyball in college.  He again had rehabilitation for treatment, and he eventually underwent reconstructive surgery.  He reported that in the last 3 to 4 years, his right shoulder began to bother him more consistently.  He denied a significant injury to the shoulder since 1992.  His treatment has included cortisone injections and physical
therapy, with temporary relief.  He reported that he had a number of right shoulder symptoms, to include a limited range of motion with 'normal activities' like cutting wood or yard work.  He stated that shoulder is not as bothersome at work where he now has a desk job and works as an investigator.  Previously, he was a police officer on a SWAT team.  He was noted to be right-handed.  The report states that there is a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, and that the Veteran has infrequent episodes.  There is no AC (acromioclavicular) joint condition or any other impairment of the clavicle or scapula.  On examination, there was no guarding of movement.  The diagnosis was recurrent shoulder dislocation, postoperative reconstruction.

The Board finds that the criteria for an initial evaluation in excess of 20 percent have not been met under DC 5202.  The VA examination reports include notations of "recurrent dislocation."  However, the VA examination reports do not show that the Veteran complained of recent right shoulder dislocation(s), and more importantly, there are no findings to show a malunion of the right humerus with marked deformity, or recurrent dislocation of, at the right scapulohumeral joint with frequent episodes and guarding of all arm movements.  

Conclusion

In deciding the Veteran's increased rating and increased initial evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's ratings should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of either of the disabilities on appeal such that an increased rating is warranted. 

In reaching these decisions, the Board has considered the written testimony of the Veteran, to include his assertion made during his June 2010 VA examination that   but that he occasionally went to Baldwin Hospital, where his wife works, and that on stressful days his blood pressure would be in the range of 190 - 110 (diastolic).  However, the evidence from the Baldwin Area Medical Center has been discussed, and it does not warrant a grant of the claim.  The Veteran has not submitted a blood pressure log or dairy, or other recorded evidence of his blood pressure, and a number of notations in his VA examination reports indicate that he repeatedly stated that he does not take his blood pressure readings at home, or keep a log of his blood pressure readings.  There is also nothing in the record to show that the Veteran has received any special training or acquired any medical expertise in recording his blood pressure.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir.2012).  A lay person does not possess the specialized education, experience, or training that is required to assess whether his blood pressure fulfills the objective criteria of a higher rating.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board has therefore afforded the medical evidence of record more probative value, and determined that it outweighs the lay statements regarding the extent of the disability in issue.  Accordingly, the Veteran's claim must be denied.  

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2016); Thun, 22 Vet. App. at 116.

With regard to hypertension, the Veteran has asserted that his condition is not fully contemplated by his current 10 percent rating.  Specifically, the Veteran states that his blood pressure is raised when he is under stress.  See Veteran's statement, dated in May 2014.  

The July 2010 VA examination report shows that the Veteran reported that he was a law enforcement officer for the county, and that he had been in this position for the last 151/2 years.  He stated that he cut firewood for his house (about six cords a year) and that he does all the cutting, splitting, and stacking himself.  He reported that his activities included hunting, fishing, coaching, and occasional walking and biking.  The examiner noted that the Veteran worked full-time, and that he had not lost any time from work in the past 12 months.  The examiner concluded that the Veteran had a past history of hypertension, but that he did not warrant a current diagnosis of hypertension.

The VA examination reports, dated in April and July of 2014, and January 2015, show that the examiners concluded that the Veteran's hypertension did not impact his ability to work.  

With regard to the Veteran's right shoulder dislocation, there are no current complaints of dislocation.  There is no evidence to show that service-connected right shoulder dislocations have resulted in an impairment in his ability to work.  Rather, the Veteran's right shoulder impairment appears to be entirely attributable to the symptoms of his service-connected postoperative status, right shoulder, with residual limitation of motion.  See e.g., April 2014 VA examination report (noting limitations in the ability to work in the form of frequent overhead use of right arm, lifting or carrying due to pain in right shoulder).  

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  In short, there is no evidence to show that there is anything exceptional or unusual about the Veteran's disabilities.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disabilities have caused him to miss work, or that they have resulted in any post-service hospitalization or surgery during the time period on appeal.  

In its analysis, the Board has considered the Court's decision, which states that the Board failed to discuss the Veteran's assertions that he experienced headaches, vision disturbances, and neck pain, due to his hypertension.  

A July 2014 VA headache examination report shows that the Veteran complained of headaches two times per month, lasting up to three days.  He reported that he had not missed any work due to his headaches.  The examiner concluded that his headaches did not impact his ability to work.  

In a final and unappealed decision, dated in September 2014, the RO denied claims for service connection for headaches, and a neck condition.  See 38 U.S.C.A. § 7105(c) (West 2015).  In its September 2014 decision, the RO determined that neither condition was currently shown.  

To the extent that it may be argued that the Veteran has the claimed symptoms due to his hypertension, there is no medical evidence in support of this, nor is there medical evidence to show that such associated headache, vision, or neck symptoms have resulted in an exceptional or unusual disability picture.  In this regard, the VA hypertension examination reports, dated in April and July of 2014, and January 2015, all show that the examiners indicated that the Veteran does not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his hypertension.  For the reasons discussed supra, the Board has afforded these medical findings more probative value that the Veteran's assertions.  See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, the Veteran's assertions do not warrant referral for an extraschedular evaluation.  

While his disabilities have resulted in some impairment, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disabilities are not shown to have resulted in marked interference with employment or frequent periods of hospitalization, nor are other "related factors" shown that warrant a referral.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

Finally, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disabilities presently on appeal.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.")  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for these disabilities. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107  (b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest ratings possible, he has not submitted evidence of his unemployability due to the service-connected disabilities in issue.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the disability in issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded examinations.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

A rating in excess of 10 percent for service-connected hypertension is denied.

An initial evaluation in excess of 20 percent for service-connected dislocation of right shoulder is denied.


REMAND

With regard to the claim for service connection for a left shoulder disability on a direct basis, the Joint Motion states that it was agreed that a remand was required because the Board had based its opinion, in part, on a June 2010 VA opinion in which the examiner did not properly address the Appellant's medical history (discussed infra).  

The Board further notes that this claim has been presented on both a direct and secondary basis, and that the Joint Motion did not take issue with the Board's determination that the Veteran's left shoulder disability was not shown to have been caused by, or aggravated by, his service-connected right shoulder disability.  Nevertheless, in January 2016, the Board granted a separate evaluation for right shoulder dislocation.  Therefore, under the circumstances, to avoid any prejudice to the Veteran, new etiological opinions should be obtained on both a direct and secondary basis.  

Accordingly, on remand, supplemental opinions should be obtained on both a direct and secondary basis.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for left shoulder symptoms after 2014, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

2.  Thereafter, return the file to the examiner who conducted the June 2010 VA examination.  The examiner must be notified that service connection is currently in effect for disabilities that include status-post right shoulder dislocation and surgery, and right shoulder dislocation.  After review of the record, the examiner must provide an opinions as to:

a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a left shoulder disability that was caused by his service.

In his opinion, the examiner should state that he has considered the following history: 1) in November 1983, the Veteran indicated that he had a history of a 'trick' shoulder, with a left shoulder injury at age 17 involving one episode of subluxation, "no problem" with subsequent participation in football and basketball and lifting weights; 2) in a January 1988 report of medical history the Veteran indicated that he had a history of a "'trick' shoulder in 1984 secondary to sports injury, treated with pain pills, still occurs"; and 3) in a September 1992 VA (post-service) report, it was noted, "The patient complains of a history of left shoulder dislocation for many years prior to entry in the service and this apparently has dislocated/separated on a number of occasions."  

The examiner need not discuss each individual report, but he should state whether or not the aforementioned evidence warrants a conclusion that the Veteran's left shoulder was aggravated by his service, accompanied by an explanation.

b)  If, only if, the examiner determines that the Veteran's left shoulder disability was not caused by his service, whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a left shoulder disability that was caused by, or aggravated by, either of his service-connected right shoulder disabilities.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  In the event that the examiner who conducted the Veteran's June 2010 VA examination is not available, schedule the Veteran for an appropriate VA examination with another examiner in order to ascertain the nature and etiology of any left shoulder disability found.  

The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies/tests should be performed and all findings should be reported in detail.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim for service connection for a left shoulder disability must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


